NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 4 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DANIEL FERNANDEZ-MANZANO,                       No.     17-70161

                Petitioner,                     Agency No. A090-514-389

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted March 3, 2020**

                                 Pasadena, California

Before: CALLAHAN and NGUYEN, Circuit Judges, and CHRISTENSEN,***
District Judge.

      Daniel Fernandez-Manzano, a native and citizen of Mexico, petitions for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The panel vacated submission of this case pending resolution of
United States v. Rodriguez-Gamboa, 972 F.3d 1148 (9th Cir. 2020). The panel
hereby re-submits this case as of the date this memorandum is filed.
      ***
              The Honorable Dana L. Christensen, United States District Judge for
the District of Montana, sitting by designation.
review of a Board of Immigration Appeals (BIA) removal order based on his

California conviction for possessing methamphetamine for sale. We have

jurisdiction under 8 U.S.C. § 1252 and, reviewing the BIA’s “legal conclusions de

novo and its factual findings for substantial evidence,” Bringas-Rodriguez v.

Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (citation omitted), we deny the

petition.

      1. Fernandez-Manzano challenges the BIA’s determination that his

conviction for possessing methamphetamine for sale under California Health and

Safety Code § 11378 disqualified him from asylum and cancellation of removal.

He argues that, for purposes of the “categorical approach,” the state law is

overbroad since it criminalizes the possession for sale of methamphetamine’s

geometric isomers, whereas federal law does not. Assuming that we can consider

this argument, it is foreclosed by United States v. Rodriguez-Gamboa, 972 F.3d

1148 (9th Cir. 2020). There we explained that, because methamphetamine has no

geometric isomers, it was impossible for a defendant to face criminal liability for

their possession. Id. at 1153-54. Given that “the purpose of the categorical

approach is to ascertain whether the defendant was necessarily convicted in state

court of conduct that would also violate the relevant federal law,” we held that the

statute was not actually overbroad. Id. at 1152-54.

      2. Fernandez-Manzano also contends that the U.S. Department of Homeland


                                          2
Security failed to establish his removability based on his § 11378 conviction by

“clear and convincing evidence.” See 8 U.S.C. § 1229a(c)(3)(A). He argues that

the agency’s introduction of his conviction records—the complaint, sentencing

memorandum, and plea agreement—was untimely and that the sentencing

memorandum was not signed by a judicial officer. These arguments are

unavailing. The immigration judge (IJ) has wide latitude to control filing

deadlines, see 8 C.F.R. § 1003.31(c), and we are unaware of any requirement that a

judicial officer must sign otherwise-certified records, see id. § 1003.41. Taken

together, the documents provide substantial evidence for the BIA’s conclusion that

Fernandez-Manzano had, in fact, been convicted of possessing methamphetamine

for sale under § 11378.

      3. Finally, Fernandez-Manzano faults the BIA for affirming the IJ’s finding

that he was sufficiently competent to participate in his removal proceedings. The

IJ held a competency hearing and found that, although Fernandez-Manzano

suffered from a diminished mental capacity, he was able to answer questions and

understood the nature and purpose of the proceedings. Furthermore, the IJ

implemented several procedural safeguards, including re-serving the Notice to

Appear on Fernandez-Manzano’s wife and counsel, allowing his wife to sit with

him during the hearing, and permitting his counsel to ask him leading questions.

The IJ’s approach comported with agency procedure, see Matter of M-A-M-, 25 I.


                                         3
& N. Dec. 474 (BIA 2011), and Fernandez-Manzano has not shown that it

inadequately protected his due process rights, see Salgado v. Sessions, 889 F.3d

982, 988-89 (9th Cir. 2018). We therefore conclude that the BIA did not err in

ordering him removed.1

      PETITION DENIED.




1
      The BIA denied Fernandez-Manzano withholding of removal because he
had failed to show a likelihood of persecution on account of a protected ground.
Fernandez-Manzano does not challenge this determination on appeal and has
therefore waived the issue. See Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir.
1994) (“We review only issues which are argued specifically and distinctly in a
party’s opening brief.”).

                                         4